Citation Nr: 9911495	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied service connection for 
a left knee condition.

During this appeal, an RO decision in June 1998 increased the 
rating for the veteran's service-connected low back 
disability to 20 percent.  As the veteran has not as of yet 
appealed that decision, the issue of an increased rating for 
the low back condition is not in appellate status. 


REMAND

The veteran contends, in essence, that his left knee 
condition began during or as the result of service.  He 
specifically attributes the disability at issue to an injury 
during his period of active duty. 

The veteran served on active duty from June 1986 to June 
1995.  The service medical records show that he was evaluated 
in September 1987 for a left knee injury while playing 
football.  The veteran was evaluated in October 1991 for 
complaints of an inability to bear weight on his left leg and 
left knee pain following a twisting injury of the knee while 
playing basketball.  Clinical findings included slight edema 
of the left knee with flexion to only 45 degrees.  The 
impression at that time was traumatic sub-patellar bursitis.  
Post-service medical evidence includes outpatient clinic 
records, which show that the veteran has been evaluated and 
treated in recent years for left knee symptoms, including 
pain.  History obtained from the veteran during this time has 
been conflicting as to the onset of his current knee 
symptoms; he has reported at different times that it began in 
1991 following an inservice left knee injury, but on another 
occasion he indicated that it began in November 1997.  
Diagnoses during this time include patellar tendonitis.  (See 
VA outpatient clinic records dated in April and May 1998.)  
One of the examining physicians noted the veteran's history 
of an inservice left knee injury and the onset of symptoms at 
that time in rendering the diagnosis of patellar tendonitis.  
The Board finds that this medical evidence is sufficient to 
well ground the veteran's claim, meaning it is plausible.  
Hence, the VA has a duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103(a), 3.159 (1998).  It is pertinent 
to note that, if the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In view of the veteran's contentions and some of the evidence 
summarized above, it is the Board's judgment that an 
orthopedic examination is warranted that includes an opinion 
on the contended causal relationship.  Specifically, the 
examiner should  offer an opinion as to whether it is at 
least as likely as not that the veteran's left knee 
disability is causally related to any incident of service, 
including the left knee injury sustained in October 1991.  
Green v. Derwinski, 1 Vet. App. 121 (1991). 

Any pertinent treatment records should also be secured.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that the veteran requested a personal 
hearing in his Notice of Disagreement received by the RO in 
February 1998.  (He also requested a hearing in conjunction 
with an increased rating claim for a low back disability that 
was subsequently granted in part and not appealed (see 
Introduction to this Remand).  While he subsequently 
indicated on his VA Form 9 (Substantive Appeal) received by 
the RO in September 1998 that he did not want a Board 
hearing, he has not withdrawn his request for a local hearing 
before a Hearing Officer.  Under these circumstances, the RO 
must contact the veteran and determine if he still desires an 
RO hearing and, if he does, such must be scheduled.   
38 C.F.R. § 20.700 (1998).  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following actions.

1.  The RO must contact the veteran and 
clarify whether he still desires a 
personal hearing before a hearing 
officer.  All indicated action should 
follow.  
2.  The RO should contact the VA Medical 
Center in Oklahoma City, Oklahoma for the 
purpose of obtaining any treatment 
records of the veteran that may be 
available, dated from May 1998 to the 
present.  The RO should also ask the 
veteran to provide the names and 
addresses of any other VA or non-VA 
health care providers, who have recently 
provided treatment for a left knee 
disorder.  After obtaining the necessary 
authorization, the RO should request any 
records identified (which are not already 
in the claims file).  Any information 
obtained is to be associated with the 
claims file.  

3.  Thereafter, the veteran should 
undergo a VA orthopedic examination for 
the purpose of determining the etiology 
and extent of any left knee disability 
that may be present.  The claims file 
should be made available to the examiner 
for review prior to the examination.  All 
necessary tests and studies should be 
accomplished.  Following completion of 
that examination, the examiner is 
requested to determine whether it is at 
least as likely as not that the veteran's 
left knee disability is causally linked 
to any incident of service, including the 
twisting injury of the left knee 
sustained in October 1991 while playing 
basketball.  Any opinion expressed must 
be supported by a complete typewritten 
rationale, and if any requested opinion 
cannot be provided, the examiner must 
explain why.

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
requested medical opinion and examination 
report.  If the examination report and 
medical opinion are not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.

5.  Upon completion of the above 
development, the RO should readjudicate 
the issue of service connection for a 
left knee disability.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









